Dufour, J.
The plaintiff purchased in 1902 from the Auditor certain property, under Act 80 of 1888, which had been soM to the State for a tax of 1882 and 1885. The same property had been sold in 1886 to Grass for a tax prior to 1879 under Act 82 of 1884, and, owing to the failure to pay some of the taxes due since 1880, another sale was made to the plaintiff as above stated.
His suit to confirm and quiet his title is met with the claim that the sale is null because the provisions of the law were not carried out in this: 1st, that the property was not sold to the State; and 2fad, that it was not afterwards offered for sale by the tax collector, and, hence, the Auditor was without authority to issue a deed tr plaintiff.
It is questionable if Glass, who failed to pay certain taxes which Armed part of this purchase price, has any standing in Court, even though the deed was made out to him bv the tax collector. But, assuming that he has, he has failed to rebut the “prima facie” validity of the sale to the plaintiff.
The presumption that the law was complied with is fortified by the recital's in the deed, “ that the aforesaid property was adjudicated *44to the State of Louisiana on the 31st day of January, 1885, * * * * for unpaid taxes of 1882, and has been once advertised and offered for sale by the State Tax Collector, in accordance with the provisions of Act No. 80 of 1888, and failed to sell.’’
November 9th, 1903.
The letter from the Auditor, offered to rebut the recitals of the deed, in reality confirms them.
It states substantially that, although the tax collector’s returns cannot be found, the record of the Auditor’s office show that the property was adjudicated to the State, and subsepuently advertised and offered for sale by the tax collector under the Act of 1888 and failed to sell.
The plaintiffs’ title must prevail.
Judgment affirmed.